          Case 4:19-cr-00674-JM Document 12 Filed 12/23/19 Page 1 of 1


                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

UNITED STATES OF AMERICA                                                     PLAINTIFF

V.                           CASE NO. 4:19-CR-674-JM-1

SAMUEL ROBERSON                                                            DEFENDANT

                                          ORDER

       The Defendant Samuel Roberson appeared December 23, 20109, for a bond

hearing, along with counsel Molly Sullivan; the Government was represented by

Assistant United States Attorney Bart Dickinson.

       This is a presumption-for-detention case as defined under 18 U.S.C. § 3142(f).

After considering the testimony presented by the parties and argument of counsel, the

Court finds by clear and convincing evidence that there is no set of conditions reasonably

assure the safety of the community given the seriousness of his past offenses, including a

sexual offense. The Court finds that Mr. Roberson is not a flight risk.

       Mr. Roberson is remanded to the custody of the United States Marshal for

detention pending resolution of his case. He must be afforded a reasonable opportunity to

consult privately with defense counsel.

       IT IS SO ORDERED this 23rd day of December, 2019.


                                              ____________________________________
                                              UNITED STATES MAGISTRATE JUDGE
